Citation Nr: 9924286	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-00 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a shrapnel wound of the left elbow 
(minor), currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran had active military service from August 1967 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied the above-noted claim.

In June 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  


REMAND

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claim 
can be made.  The evidence of record, particularly the VA 
examination reports, do not provide the medical information 
necessary for the Board to render findings of medical fact 
regarding the degree of disability resulting from the 
veteran's service-connected disability.  For example, the 
veteran has been shown to suffer from arthritis (see VA 
examination report, dated April 2, 1993), as well as scars, 
of the left elbow as a result of his service-connected 
disability.  He also claims to suffer from muscle and 
neurological impairment.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  Therefore, on remand he should be afforded 
appropriate VA examinations to identify and assess the 
severity of all residuals of his service-connected 
disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991) 
(fulfillment of the statutory duty to assist "includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
38 C.F.R. § 4.1 (1998) (examinations must emphasize "the 
limitation of activity imposed by the disabling condition"); 
38 C.F.R. § 4.2 (1998) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (1998) (examiner must give 
"full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.

Moreover, because the severity of the veteran's service-
connected left elbow disorder is evaluated in part by 
reference to limitation of motion, consideration must be 
given to the criteria discussed in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and VA is required to obtain adequate and 
competent evidence that will permit an informed assessment of 
whether greater limitation of motion or additional functional 
loss is likely to arise on use or during flare-ups.  
Therefore, further development is required in this regard.  
See also 38 C.F.R. § 4.40 and § 4.45 (1998).

Potentially relevant records have also not been obtained by 
the RO.  The veteran has consistently reported being treated 
for his service-connected left elbow disability at the 
Baltimore, Maryland, VA Medical Center (VAMC); however, the 
RO has not obtained these complete records.  Further, on VA 
joints examination in January 1999, the examiner indicated 
that x-rays of the veteran's left elbow had been ordered; 
however, the x-ray report is not of record.  These records 
should be obtained on remand.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are constructively part of the record 
which must be considered).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide a 
list of those who have treated him for any 
left upper extremity disorder(s) since 
1996.  Obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file.  The Board is 
particularly interested in any treatment 
received at the Baltimore, Maryland, VAMC. 

On requesting records from private 
physicians, specify that actual treatment 
records, to include all diagnostic test 
results, as opposed to summaries, are 
requested.  

If any private treatment is reported and 
the records are not obtained, the veteran 
and his representative should be told of 
the negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (1998).

2.  Make arrangements to obtain a copy of 
the left elbow x-ray report conducted on 
VA joints examination in January 1999. 

3.  Schedule the veteran for an 
appropriate VA examination(s) of the 
left upper extremity.  The examiner(s) 
should be provided a copy of this remand 
together with the veteran's entire 
claims folder, and the examiner(s) is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner(s) should review the results of 
any testing prior to completion of the 
report(s).

The examiner(s) should identify all 
residuals attributable to the veteran's 
service-connected residuals of a 
shrapnel wound of the left elbow, to 
include any scars, neurological, muscle 
and orthopedic residuals.  With 
particular attention to all x-ray 
reports, the examiner(s) is asked to 
specifically provide an opinion as to if 
the veteran has arthritis of the left 
elbow.

The examiner should note the range of 
motion for the left elbow (flexion, 
extension, supination, pronation) and 
should state what is considered normal 
range of motion.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner(s) is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the left elbow is used repeatedly.  
All limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner(s) should specifically 
discuss the severity of any muscle 
impairment, and identify which, if any, 
muscle groups are involved.  38 C.F.R. 
§ 4.73 (1998).  

The examiner(s) should also describe in 
detail the veteran's postoperative scars, 
to include the length and width.  The 
examiner(s) should note whether there is 
any tenderness or pain on objective 
demonstration and any ulceration and 
whether or not the scar(s) are poorly 
nourished or superficial or impose any 
limitation on function.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 
7805 (1998).

The examiner(s) should state whether 
there are any neurological residuals 
associated with the veteran's service-
connected disability and identify any 
nerves involved.  For example, is there 
any associated neurological involvement 
of the left veteran's upper extremity?  
If so, the examiner(s) should also 
specifically discuss the extent, if any, 
of paralysis of the nerves involved.  
38 C.F.R. § 4.124a (1998).

The examiner(s) must provide 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the residuals of the conditions 
in issue, such testing or examination is 
to be accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report(s).  
If the requested examination(s) do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report(s) 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination(s).  See Esteban v. Brown, 6 
Vet. App. 259 (1994).

6.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


